Matter of Brusie (2020 NY Slip Op 04122)





Matter of Brusie


2020 NY Slip Op 04122


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: PERADOTTO, J.P., CARNI, CURRAN, WINSLOW, AND DEJOSEPH, JJ. (Filed July 17, 2020.) 


MOTION NO. (38/20) CA 19-01261.

[*1]IN THE MATTER OF THE ESTATE OF HOWARD MAX BRUSIE, ALSO KNOWN AS HOWARD M. BRUSIE, DECEASED. LISA FITZAK, PETITIONER-APPELLANT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.